Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the claims filed on 22 June 2020. Claims 1, 3, 10, 12, 17, 19, and 25 were amended. Claims 1, 3-4, 6-10, 12-13, 15-17, and 19-25 are currently pending and have been examined.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the other report" in 4.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the element with be interpreted to mean “the another report.” Appropriate correction is required. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-4, 6-10, 12-13, 15-17, and 19-25 are rejected under 35 USC § 101
Claims 1, 3-4, 6-10, 12-13, 15-17, and 19-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent Claim 1 recites:
tracking a plurality of stages of a plurality of clinical trial processes, wherein the plurality of stages include a pre-award stage, an award stage, a study stage, and a study completion stage;
determining a respective stage of one of the plurality of clinical trial processes from the plurality of stages;
determining one or more record types applicable to the respective stage;
editing or updating a data record associated with the tracking of the clinical trial process, wherein the data record includes a plurality of fields and represents the respective stage of the clinical trial process;
determining a workflow rule based on the [the edit or upgrade to the data record], wherein the workflow rule specifies one or more criteria and action for initiating a capture of a timing metric, a performance metric, and a patient enrollment metric associated with the clinical trial process;
initiating the capture of the timing metric, the performance metric, and the patient enrollment metric based, at least in part, on an evaluation of the workflow rule;
updating the data record with the timing metric, the performance metric, and the patient enrollment metric;
presenting the updated data records indicating operating performance of a site for the one clinical trial process; and
generating a report specifying whether the site requires improvement in performance of the one clinical trial process based on the updated data record.
Therefore, the claim as a whole is directed to “recording clinical trial data,” which is an abstract idea because it is a mental process, or a process that can practically be performed in the human mind with the use of a physical aid (pen and paper to record the information).  “Recording clinical trial data” is considered to be a mental process because it involves observation, evaluations, judgements and opinions. The claim recites the act of gathering data about a clinical trial and then following a rule as to whether more data should be recorded. For example, the person recording the data makes note that the clinical trial has been approved to continue to another stage. Beforehand, the person decided that it would be a good idea to record the date the approval was received, as well as other information about the clinical trial so far (if it is making good time, or if they have multiple people signed up already). This information can easily be compared to past clinical trials that have already been recorded. All this can be done by a human with the aid of a pen/pencil and some paper. 
This judicial exception is not integrated into a practical application. In particular, Claim 1 recites the following additional elements: 
a processor;
a user interface of a device;
determining one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device; 
dynamically displaying, via the user interface, the one or more user interface elements and the corresponding one or more record types;
The additional elements amount to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). Accordingly, these elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Claim 1 is directed to an abstract idea.
Claim 1 does not include additional elements that are sufficient to amount to significantly more than a judicial exception. As discussed above, the additional elements amount to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). The inclusion of general computer terms, recited on a high level, do not amount to significantly more than the judicial exception. Accordingly, Claim 1 is ineligible.
Dependent claims 3-4, 6-7, 9, 21-22, and 24-25 merely further limit the abstract idea recited in Claim 1 and are thereby considered to be ineligible.
Dependent claim 8 recites the additional element of automatically setting a reminder notification and presenting the reminder notification … in the user interface. These additional elements fail to integrate the abstract idea into a practical application. They only generally link the use of the judicial exception to a particular technological environment (MPEP 2106.05(h)). 
Claims 10, 12-13, 15-17, and 19-20 are parallel in nature to claim(s) 1, 3-4, 6-7, and 9. Accordingly claim(s) 10, 12-13, 15-17, and 19-20 are rejected as being directed towards ineligible subject matter based upon the same analysis above.
Dependent claims 23 merely further limits the abstract idea recited in Claim 10 (which is similar in scope to claim 1) and is thereby considered to be ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 6-10, 12, 15-17, 19, 21-23, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri (U.S. 2015/0019233) in view of DeMeyer (U.S. 2011/0313782).
Regarding claim 1, Kalluri discloses a method comprising:
tracking, by a processor, a plurality of stages of a plurality of clinical trial processes, wherein the plurality of stages include a pre-award stage, an award stage, a study stage, and a study completion stage (See Kalluri [0034] the system can collect data, from different sites, of various activities with cycle times (a stage has a cycle time). The broadest reasonable interpretation of the named stages in this claim language is met by 
receiving an input, via one of the one or more of the user interface elements (See Kalluri [0036] “…site data can be received from a site … through user interface…” or using a clinic computing device; [0037] “…indicating that a site should enter, in an adjacent cell, an official Institutional Review Board review date.” Therefore, the system can receive input via user interface elements.), wherein the input specifies an edit or an update to a data record associated with the tracking of the clinical trial process (See Kalluri [0037] the site data entered can include a date of the completed Institutional Review Board review date. Entering this information amounts to “tracking of the clinical trial process” (part of the process being the completing of the IRB review).), wherein the data record includes a plurality of fields and represents the respective stage of the clinical trial process (See Kalluri [0037] the system can be in the form of a spreadsheet, which includes multiple fields. [0035] “For example, site data can include … projects that are in various stages of completion. Such stages can include … start up, active, follow up, and close out”);
determining a workflow rule based on the input, wherein the workflow rule specifies one or more criteria and action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is for initiating a capture of a timing metric (See Kalluri [0035] site data can include number of hours spent on various stages of the trial/project (cycle time metrics)), a performance metric (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (Effort metrics)), and a patient enrollment metric (See Kalluri [0035] site data can include new subjects accrued during a given time period (volumetric metrics)) associated with the clinical trial process;
initiating the capture of the timing metric, the performance metric, and the patient enrollment metric based, at least in part, on an evaluation of the workflow rule (See Kalluri [0044] site data is received, based on request or regardless of whether it was requested. Can be automatically collected on a schedule or can be triggered by an event. The “workflow rule” is the rule determining the schedule (or event trigger) that initiates the collection of the data.);
updating the data record with the timing metric, the performance metric, and the patient enrollment metric (See Kalluri [0045] the site data is stored after it is received; [0042] site data can be new data not yet received or updated version of data previously received);
presenting the updated data records, via the user interface of the device, indicating operating performance of a site for the one clinical trial process (See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of ; and
generating a report specifying whether the site requires improvement in performance of the one clinical trial process based on the updated data record (Paragraph [0042] of applicant’s specification states that the report is used by site management to make decisions on improving “site performances in areas where the metrics indicate the site has inefficiencies.” This element is being interpreted according to this understanding of applicant’s disclosure. Kalluri [0064] the system includes a dashboard view (i.e. a “report”). The dashboard view “can provide a comparison of the site's site metrics with industry metrics.” The system can “provide the site with a comparison of the site's performance and the industry average on a single graph or chart.” And the dashboard view can include “multiple graphs wherein each graph relates to a different metric.” These comparisons of the different site metrics with corresponding industry metrics allows for the user to determine whether a site requires improvement in the different areas measured by the site metrics.).
Kalluri does not disclose:
determining, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages; 
determining one or more record types applicable to the respective stage;
determining one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device; 
dynamically displaying, via the user interface, the one or more user interface elements and the corresponding one or more record types;
DeMeyer teaches:
determining, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
determining one or more record types applicable to the respective stage (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial director/manager or site coordinator). [0047] Further, the system can display different data based on the user’s current tasks (which are related to the activities of the different stages in [0008]). This different information (for the different tasks) is considered to be different “record types.” [0054] the clinical trial documents discussed 
determining one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device (See DeMeyer [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These tasks are displayed using user interface elements that correspond to them individually. See Fig. 5 for an example of different user interface elements associated with different record types.); 
dynamically displaying, via the user interface, the one or more user interface elements and the corresponding one or more record types (See DeMeyer [0037] the user interface may be dynamically configured using factors such as the current stage of the clinical trial. [0021] the system can change the interface based on the identity of the user and the current stage of the clinical trial; see Fig. 5 for an example of multiple elements in the user interface. As discussed above, the user interface changes based on the particular task. Therefore, under the broadest reasonable interpretation of this claim language, dynamically configuring the display based on the user’s particular task involves user interface elements that correspond to the record types.);
The method of DeMeyer is applicable to the Method of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by DeMeyer. One of ordinary 

Regarding Claim 3, Kalluri in view of DeMeyer discloses the method of Claim 1 as described above. Kalluri does not disclose a method, further comprising:
determining a record type of the data record based on a state of the data record, wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process.
DeMeyer teaches:
determining a record type of the data record based on a state of the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.), wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process (See DeMeyer [0021] the current stage of the clinical trial (which the system can determine) represents a relationship between the process and the participant.).
The method of DeMeyer is applicable to the Method of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by Kalluri. One of ordinary skill 

Regarding Claim 6, Kalluri in view of DeMeyer discloses the method of Claim 5 as described above. Kalluri discloses a method further comprising:
calculating the performance metric based on a time period between a completion date of the respective stage of the clinical trial process and a prior completion date of a prior respective stage of the clinical trial process (See Kalluri [0056] For example, site data can include a length of time to complete a task. In such an example, the site data received from a site in operation 420 can be compared to the amount of time it took the site to perform the same or similar task in the past).

Regarding Claim 7, Kalluri in view of DeMeyer discloses the method of Claim 1 as described above. Kalluri discloses a method, further comprising:
determining a cost metric for completing the respective stage of the clinical trial process (See Kalluri [0059] In one embodiment, site metrics can include current metrics of a site, such as a current budget, a current number of employees, a current progress of projects, etc.),
wherein the cost metric comprises a budget for the clinical trial process, and wherein the performance metric is further based on the cost metric (See Kalluri [0035] site data ; and
calculating acceptability of the budget based on pre-configured algorithms, pre-configured parameters, pre-configured preferences, or a combination thereof (See Kalluri [0020] sites can use information, such as estimated cost (budget), to compare itself to other sites for the purpose of bidding for a project. It can also use the information to compare itself to industry standards. Both of these uses are examples of a site determining the acceptability of their budget according to parameters or preferences (winning a bid or comparison to industry standards)).

Regarding Claim 8, Kalluri in view of DeMeyer discloses the method of Claim 1 as discussed above. Kalluri discloses method, further comprising: 
determining a calculated future date for completing a subsequent stage of the clinical trial process (See Kalluri [0034] Dates of various activities can include historical activities or activities scheduled in the future. The various activities can be activities with a cycle time. The cycle time can be, for example, time from submission to review and/or approval, time from approval of different stages and/or approval bodies, time from a draft contract received to full execution of a contract, time from execution of a contract to actual work on the contract has started and/or completed, or time from receipt of a draft budget and finalization of a budget. Such data can be used to calculate cycle time metrics.).
Kalluri does not disclose: 
automatically setting a reminder notification of the calculated future date; and presenting the reminder notification associated with the subsequent stage of the clinical trial process in the user interface.
DeMeyer teaches:
automatically setting a reminder notification of the calculated future date; and presenting the reminder notification associated with the subsequent stage of the clinical trial process in the user interface (DeMeyer [0025] the CTMS is used to track progress and milestones against schedules and deadlines; [0055] there is an announcement and reminder function in the CTMs as well). 
Therefore, Kalluri discloses a method that calculates the future projected completion date of various stages and milestones in a clinical trial. Demeyer teaches the use of reminders and announcements in an effort to track progress and milestones against schedules and deadlines. Together, these references teach the use of reminders for calculated future completion dates.
The method of DeMeyer is applicable to the method of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalluri to include a reminder notification for clinical trial events as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to help clinical trial personnel track and record the complex array of administrative, financial, site-related, and other data that is used for the efficient planning, monitoring, and management of clinical trials (see DeMeyer [0025]).

Regarding Claim 9, Kalluri in view of DeMeyer teach the method of Claim 8 as described above. Kalluri discloses a method further comprising: 
determining the calculated future date based on historical timing metrics, historical performance metrics, or a combination thereof associated with the clinical trial process, one or more similar clinical trial processes, or a combination thereof (See Kalluri [0034] Such information can include ... Dates of various activities ... historical activities or activities scheduled in the future. The various activities can be activities with a cycle time. The cycle time can be, for example, time from submission to review and/or approval, time from approval of different stages and/or approval bodies, time from a draft contract received to full execution of a contract, time from execution of a contract to actual work on the contract has started and/or completed, or time from receipt of a draft budget and finalization of a budget).

Regarding Claim 10, Kalluri discloses an apparatus comprising:
at least one processor (See Kalluri [0006] The system can further include a processor...); and at least one memory including computer program code for one or more programs (See Kalluri [0027] processor can be configured to execute computer-readable instructions stored either in database, or another memory associated with central server.), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform at least the following,
track, by a processor, a plurality of stages of a plurality of clinical trial processes, wherein the plurality of stages include a pre-award stage, an award stage, a study stage, and a study completion stage (See Kalluri [0034] the system can collect data, from different sites, of various activities with cycle times (a stage has a cycle time). The broadest reasonable interpretation of the named stages in this claim language is met by the examples of cycle times disclosed in this paragraph. Further, in [0035] Kalluri different stages of the trial/project including start up, active, follow up, and close out. These examples also meet the broadest reasonable interpretation of the named stages in this claim element);
receive an input, via one of the one or more of the user interface elements (See Kalluri [0036] “…site data can be received from a site … through user interface…” or using a clinic computing device; [0037] “…indicating that a site should enter, in an adjacent cell, an official Institutional Review Board review date.” Therefore, the system can receive input via user interface elements.), wherein the input specifies an edit or an update to a data record associated with the tracking of the clinical trial process (See Kalluri [0037] the site data entered can include a date of the completed Institutional Review Board review date. Entering this information amounts to “tracking of the clinical trial process” (part of the process being the completing of the IRB review).) wherein the data record includes a plurality of fields and represents the respective stage of the clinical trial process (See Kalluri [0037] the system can be in the form of a spreadsheet, which includes multiple fields. [0035] “For example, site data can include … 
determine a workflow rule based on the input, wherein the workflow rule specifies one or more criteria and action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected) for initiating a capture of a timing metric (See Kalluri [0035] site data can include number of hours spent on various stages of the trial/project (cycle time metrics)), a performance metric (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (Effort metrics)), and a patient enrollment metric (See Kalluri [0035] site data can include new subjects accrued during a given time period (volumetric metrics)) associated with the clinical trial process;
initiate the capture of the timing metric, the performance metric, and the patient enrollment metric based, at least in part, on an evaluation of the workflow rule (See Kalluri [0044] site data is received, based on request or regardless of whether it was requested. Can be automatically collected on a schedule or can be triggered by an event);
update the data record with the timing metric, the performance metric, and the patient enrollment metric (See Kalluri [0045] the site data is stored after it is 
present the updated data records, via the user interface, indicating operating performance of a site for the one clinical trial process (See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of the site's site metrics and industry metrics.” This includes cycle time metrics, volumetric metrics, or effort metrics); and
generate a report specifying whether the site requires improvement in performance of the one clinical trial process based on the updated data record (Paragraph [0042] of applicant’s specification states that the report is used by site management to make decisions on improving “site performances in areas where the metrics indicate the site has inefficiencies.” This element is being interpreted according to this understanding of applicant’s disclosure. Kalluri [0064] the system includes a dashboard view (i.e. a “report”). The dashboard view “can provide a comparison of the site's site metrics with industry metrics.” The system can “provide the site with a comparison of the site's performance and the industry average on a single graph or chart.” And the dashboard view can include “multiple graphs wherein each graph relates to a different metric.” These comparisons of the different site metrics with corresponding industry metrics allows for the user to determine whether a site requires improvement in the different areas measured by the site metrics.).
Kalluri does not disclose:
determine, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages; 
determine one or more record types applicable to the respective stage;
determine one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device; 
dynamically display, via the user interface, the one or more user interface elements and the corresponding one or more record types
DeMeyer Teaches:
determine, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
determine one or more record types applicable to the respective stage (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical ;
determine one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device (See DeMeyer [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These tasks are displayed using user interface elements that correspond to them individually. See Fig. 5 for an example of different user interface elements associated with different record types.); 
dynamically display, via the user interface, the one or more user interface elements and the corresponding one or more record types (See DeMeyer [0037] the user interface may be dynamically configured using factors such as the current stage of the clinical trial. [0021] the system can change the interface based on the identity of the user and the current stage of the clinical trial; see Fig. 5 for an example of multiple elements in the user interface. As discussed above, the user interface changes based on the particular task. Therefore, under .
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding Claim 12, Kalluri in view of DeMeyer discloses the apparatus of Claim 10 as described above. Kalluri does not disclose an apparatus, wherein the apparatus is further caused to:
determine a record type of the data record based on a state of the data record, wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process.
DeMeyer teaches an apparatus, wherein the apparatus is further caused to:
determine a record type of the data record based on a state of the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the , wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process (See DeMeyer [0021] the current stage of the clinical trial (which the system can determine) represents a relationship between the process and the participant.).
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by Kalluri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).

Regarding Claim 15, Kalluri in view of DeMeyer discloses the apparatus of Claim 10 as described above. Kalluri discloses an apparatus, wherein the apparatus is further caused to:
calculate the performance metric based on a time period between a completion date of the respective stage of the clinical trial process and a prior completion date of a prior respective stage of the clinical trial process (See Kalluri [0056] For example, site data can include a length of time to complete a task. In such an example, the site data received from a site in operation 420 can be compared to the amount of time it took the site to perform the same or similar task in the past).

Regarding Claim 16, Kalluri in view of DeMeyer discloses the apparatus of Claim 11 as discussed above. Kalluri discloses an apparatus, wherein the apparatus is further caused to: 
determine a calculated future date for completing a subsequent stage of the clinical trial process (See Kalluri [0034] Dates of various activities can include historical activities or activities scheduled in the future. The various activities can be activities with a cycle time. The cycle time can be, for example, time from submission to review and/or approval, time from approval of different stages and/or approval bodies, time from a draft contract received to full execution of a contract, time from execution of a contract to actual work on the contract has started and/or completed, or time from receipt of a draft budget and finalization of a budget. Such data can be used to calculate cycle time metrics.);
Kalluri does not disclose: 
automatically set a reminder notification of the calculated future date; and present the reminder notification associated with the subsequent stage of the clinical trial process in the user interface.
DeMeyer teaches:
automatically set a reminder notification of the calculated future date; and present the reminder notification associated with the subsequent stage of the clinical trial process in the user interface (DeMeyer [0025] the CTMS is used to track progress and milestones against schedules and deadlines; [0055] there is an announcement and reminder function in the CTMs as well).
Together, these references teach the use of reminders for calculated future completion dates.
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include a reminder notification for clinical trial events as taught by DeMeyer. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to help clinical trial personnel track and record the complex array of administrative, financial, site-related, and other data that is used for the efficient planning, monitoring, and management of clinical trials (see DeMeyer [0025]).

Regarding Claim 17, Kalluri discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (See Kalluri [0069] Any of the operations described herein can be performed by computer-readable (or computer-executable) instructions that are stored on a computer-readable medium such as database 215 or database 315.):
tracking, by a processor, a plurality of stages of a plurality of clinical trial processes, wherein the plurality of stages include a pre-award stage, an award stage, a study stage, and a study completion stage (See Kalluri [0034] the system can collect data, from different sites, of various activities with cycle times (a stage has a cycle time). The broadest reasonable interpretation of the named stages in this claim language is met by the examples of cycle times disclosed in this paragraph. Further, in [0035] Kalluri different stages of the trial/project including start up, active, follow up, and close out. These examples also meet the broadest reasonable interpretation of the named stages in this claim element);
receiving an input, via one of the one or more of the user interface elements (See Kalluri [0036] “…site data can be received from a site … through user interface…” or using a clinic computing device; [0037] “…indicating that a site should enter, in an adjacent cell, an official Institutional Review Board review date.” Therefore, the system can receive input via user interface elements.), wherein the input specifies an edit or an update to a data record associated with the tracking of the clinical trial process (See Kalluri [0037] the site data entered can include a date of the completed Institutional Review Board review date. Entering this information amounts to “tracking of the clinical trial process” (part of the process being the completing of the IRB review).), wherein the data record includes a plurality of fields and represents the respective stage of the clinical trial process
determining a workflow rule based on the input, wherein the workflow rule specifies one or more criteria and action (See Kalluri [0043]-[0044] the site data can be requested by the central server or can be automatically updated regularly (daily weekly, etc.) or can be triggered by an event. For example, the criteria of the workflow rule is to check is the event has happened. The action for the workflow rule includes if the event did happen, then the site data should be requested/collected) for initiating a capture of a timing metric (See Kalluri [0035] site data can include number of hours spent on various stages of the trial/project (cycle time metrics)), a performance metric (See Kalluri [0035] site data and metrics can include costs as well as quality of conduct data (Effort metrics)), and a patient enrollment metric (See Kalluri [0035] site data can include new subjects accrued during a given time period (i.e. volumetric metrics)) associated with the clinical trial process;
initiating the capture of the timing metric, the performance metric, and the patient enrollment metric based, at least in part, on determining that an evaluation of the workflow rule results (See Kalluri [0044] site data is received, based on request or regardless of whether it was requested. Can be automatically collected on a schedule or can be triggered by an event);
updating the data record with the timing metric, the performance metric, and the patient enrollment metric (See Kalluri [0045] the site data is stored after it is received; [0042] site data can be new data not yet received or updated version of data previously received);
presenting the updated data records, via the user interface, indicating operating performance of a site for the one clinical trial process ((See Kalluri [0064] and [0065] and Fig. 8, “Display 350 can be configured to provide a site a dashboard view of the site's site metrics and industry metrics.” This includes cycle time metrics, volumetric metrics, or effort metrics); and
generating a report specifying whether the site requires improvement in performance of the one clinical trial process based on the updated data record (Paragraph [0042] of applicant’s specification states that the report is used by site management to make decisions on improving “site performances in areas where the metrics indicate the site has inefficiencies.” This element is being interpreted according to this understanding of applicant’s disclosure. Kalluri [0064] the system includes a dashboard view (i.e. a “report”). The dashboard view “can provide a comparison of the site's site metrics with industry metrics.” The system can “provide the site with a comparison of the site's performance and the industry average on a single graph or chart.” And the dashboard view can include “multiple graphs wherein each graph relates to a different metric.” These comparisons of the different site metrics with corresponding industry metrics allows for the user to determine whether a site requires improvement in the different areas measured by the site metrics.).
Kalluri does not disclose:
determining, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages; 
determining one or more record types applicable to the respective stage;
determining one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device; 
dynamically displaying, via the user interface, the one or more user interface elements and the corresponding one or more record types;
DeMeyer Teaches:
determining, by the processor, a respective stage of one of the plurality of clinical trial processes from the plurality of stages (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.); 
determining one or more record types applicable to the respective stage (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial director/manager or site coordinator). [0047] Further, the system can display different data based on the user’s current tasks (which are related to the activities of the different stages in [0008]). This different information (for the different tasks) is ;
determining one or more user interface elements corresponding to the one or more record types for presentation via a graphical user interface of a device (See DeMeyer [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These tasks are displayed using user interface elements that correspond to them individually. See Fig. 5 for an example of different user interface elements associated with different record types.); 
dynamically displaying, via the user interface, the one or more user interface elements and the corresponding one or more record types (See DeMeyer [0037] the user interface may be dynamically configured using factors such as the current stage of the clinical trial. [0021] the system can change the interface based on the identity of the user and the current stage of the clinical trial; see Fig. 5 for an example of multiple elements in the user interface. As discussed above, the user interface changes based on the particular task. Therefore, under the broadest reasonable interpretation of this claim language, dynamically configuring the display based on the user’s particular task involves user interface elements that correspond to the record types.).
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include changing the user 

Regarding Claim 19, Kalluri in view of DeMeyer discloses the non-transitory computer-readable storage medium of Claim 17 as described above. Kalluri does not further disclose a computer-readable storage medium, wherein the apparatus is further caused to perform:
determining a record type of the data record based on a state of the data record, wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process.
DeMeyer teaches:
determining a record type of the data record based on a state of the data record (See DeMeyer [0021] the interface is customized based on the current stage of the clinical trial. To do this, the system must be able to determine what the current stage of the clinical trial it is.), wherein the state represents a relationship between the clinical trial process and the site that is a participant or a potential participant of the clinical trial process (See DeMeyer [0021] the current stage of the clinical trial (which the system can determine) represents a relationship between the process and the participant.).
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing 

Regarding claim 21, Kalluri in view of DeMeyer discloses the method of claim 1, as discussed above. Kalluri further discloses a method wherein:
the timing metric comprises a completion date of the respective stage of the clinical trial process, a date corresponding to when a user interacts with the user interface element, or a combination thereof (See Kalluri [0034] beginning and ending times of different stages of the clinical trial process can be used as cycle time metrics), and
wherein the performance metric comprises a time based performance metric (See Kalluri [0035] site data and metrics include hours taken to complete a stage of the clinical trial process), a cost-based performance metric (See Kalluri [0035] site metrics include information related to a cost of particular activities related to clinical trials), or a combination thereof.

Regarding claim 22, Kalluri in view of DeMeyer discloses the method of claim 21, as discussed above. Kalluri further discloses a method comprising:
comparing the time-based performance metric to historic performance metrics for similar stages of the clinical trial process (See Kalluri [0047]-[0049] can compare site , collective performance metrics for the similar stages of the clinical trial process of a plurality of research sites (See Kalluri [0047]-[0049] can compare site data and metrics by comparing site to other sites that in a same or similar industry), or a combination thereof; and comparing the cost-based performance metric to historical metrics, standard industry metrics, or a combination thereof (See Kalluri [0047] calculating site metrics includes comparing site data to industry standard or a historical analysis).

Regarding claim 23, Kalluri in view of DeMeyer discloses the apparatus of claim 10, as discussed above. Kalluri further discloses n apparatus wherein:
the timing metric comprises a completion date of the respective stage of the clinical trial process, a date corresponding to when the user interacts with the user interface element, or a combination thereof (See Kalluri [0034] beginning and ending times of different stages of the clinical trial process can be used as cycle time metrics), and wherein the performance metric comprises a time-based performance metric (See Kalluri [0035] site data and metrics include hours taken to complete a stage of the clinical trial process), a cost-based performance metric (See Kalluri [0035] site metrics include information related to a cost of particular activities related to clinical trials), or a combination thereof.

Regarding claim 25, Kalluri in view of DeMeyer discloses the method of claim 7, as discussed above. Kalluri further discloses an apparatus wherein:
analyzing historical budget offering data (See Kalluri [0059] site metrics can be provided to the sites for display (a form of report) and can include past site metrics (historical); [0047] site data can be analyzed to form the site metrics, this includes the average cost of a task, and the statistical analysis can include a historical analysis. A historical analysis of the cost of tasks meets the broadest reasonable interpretation of “historical budget offering data.”);
generating another report based on the historical budget (See Kalluri [0064] the system includes a dashboard view (i.e. a “report”). The dashboard view can include “multiple graphs wherein each graph relates to a different metric.” [0047] site data can be analyzed to form the site metrics, this includes the average cost of a task, and the statistical analysis can include a historical analysis. Therefore, the site metrics can include financial metrics (budget information).),
wherein the another report comprises a comparison of an average amount offered per procedure historically and an average amount per procedure funded to the site (See Kalluri [0035] site metrics can include cost of particular activities related to clinical trials. For example, site data can include procedure costs for a site such as a cost of an MRI procedure; [0047] site data can be analyzed, including average cost of a task.).


Claims 4, 13, 20 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Kalluri (US 2015/0019233) in view of DeMeyer (U.S. 2011/0313782), and further in view of Chotai et al. (US 2006/0282244).

Regarding Claim 4, Kalluri in view of DeMeyer discloses the method of Claim 3 as described above. Kalluri does not disclose a method further comprising: 
determining availability of the user interface elements, the plurality of fields, or a combination thereof in an editing mode of the user interface based on the record type,
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof.
DeMeyer teaches 
determining availability of the user interface elements, the plurality of fields, or a combination thereof … of the user interface based on the record type (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial 
The method of DeMeyer is applicable to the Method of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by Kalluri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).
However, Demeyer does not teach the use of an editing mode.
Chotai teaches:
an editing mode of the user interface (See Chotai Fig. 28A through Fig. 28D; Fig 28A shows that only the new sites have the "edit" button in the user interface), and
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof (See Chotai Fig. 28A through Fig. 28D; the interface elements include dropdown menus (the arrows indicate lists to select from), buttons ("clear"), and data entry fields (i.e. "Cost")).

In conclusion, DeMeyer teaches having different interfaces for different stages of the clinical trial process. Chotai teaches the use of an editing mode (with menus, buttons, and data entry fields) for the Clinical Trial Management Software. Neither by itself teaches all elements of claim 4. However, Chotai and DeMeyer (with Kalluri) together teach all the elements of claim 4. 

Regarding Claim 13, Kalluri in view of DeMeyer discloses the apparatus of Claim 12 as discussed above. Kalluri does not disclose an apparatus, wherein the apparatus is further caused to: 
determine availability of the user interface elements, the plurality of fields, or a combination thereof in an editing mode of the user interface based on the record type,
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof.
DeMeyer teaches 
determine availability of the user interface elements, the plurality of fields, or a combination thereof … of the user interface based on the record type (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial director/manager or site coordinator). [0047] Further, the system can display different data based on the user’s current tasks (which are related to the activities of the different stages in [0008]). This different information (for the different tasks) is considered to be different “record types.” [0054] the clinical trial documents discussed in this paragraph are considered a “record type.” [0055] the announcements described in this paragraph are considered to be another example of a “record type.”).
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by Kalluri. One of ordinary skill 
However, Demeyer does not explicitly teach the use of an editing mode.
Chotai teaches:
an editing mode of the user interface (See Chotai Fig. 28A through Fig. 28D; Fig 28A shows sites have the "edit" button in the user interface), and
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof (See Chotai Fig. 28A through Fig. 28D; the interface elements include dropdown menus (the arrows indicate lists to select from), buttons ("clear"), and data entry fields (i.e. "Cost")).
The editing user interface of Chotai is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include a plurality of editing user interface elements as taught by Chotai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to able to visualize, optimize, and otherwise assist the user in making smart business decisions throughout the clinical trial process (see Chotai [0005]).
In conclusion, DeMeyer teaches having different interfaces for different stages of the clinical trial process. Chotai teaches the use of an editing mode (with menus, buttons, and data However, Chotai and DeMeyer together teach all the elements of claim 13.

Regarding Claim 20, Kalluri in view of DeMeyer discloses the non-transitory computer-readable storage medium of Claim 19 as discussed above. Kalluri does not disclose a non-transitory computer-readable storage medium, wherein the apparatus is further caused to: 
determining availability of the user interface elements, the plurality of fields, or a combination thereof in an editing mode of the user interface based on the record type,
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof.
DeMeyer teaches 
determining availability of the user interface elements, the plurality of fields, or a combination thereof … of the user interface based on the record type (See DeMeyer [0008] The system can define activities that occur at each stage of the clinical trial. These activities are understood to include the various tasks of the users. [0042] the system can include a portal that presents a user in a clinical trial with a view of tasks and data relevant and prioritized to the user. These “tasks and data” are a record type, and are relevant based on the current stage of the clinical trial (see again [0008], activities are understood to include the tasks assigned to the individuals). [0046] the record type can also be “summary graphs or charts that illustrate clinical trial progress” or “aspects of an EDC system that enable the site coordinator to enter clinical data into the clinical management system.” Displaying these is based on the user type (e.g. clinical trial 
The apparatus of DeMeyer is applicable to the apparatus of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Kalluri to include changing the user interface based on the current stage of the clinical trial as taught by Kalluri. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to alleviate some of the complexity and streamline the workflow of the users (see DeMeyer [0021]).
However, Demeyer does not explicitly teach the use of an editing mode.
Chotai teaches:
an editing mode of the user interface (See Chotai Fig. 28A through Fig. 28D; Fig 28A shows sites have the "edit" button in the user interface), and
wherein the user interface elements comprise menus, buttons, data entry fields, or a combination thereof (See Chotai Fig. 28A through Fig. 28D; the interface elements include dropdown menus (the arrows indicate lists to select from), buttons ("clear"), and data entry fields (i.e. "Cost")).

In conclusion, DeMeyer teaches having different interfaces for different stages of the clinical trial process. Chotai teaches the use of an editing mode (with menus, buttons, and data entry fields) for the Clinical Trial Management Software. Neither by itself teaches all elements of claim 4. However, Chotai and DeMeyer together teach all the elements of claim 20.

Regarding claim 24, Kalluri in view of DeMeyer discloses the method of claim 1, as discussed above. Kalluri does not further discloses a method wherein:
the patient enrollment metric comprises a total number of active patients in clinical trials, a total number of patients that have completed the clinical trials, or a combination thereof.
Chotai teaches:
the patient enrollment metric comprises a total number of active patients in clinical trials, a total number of patients that have completed the clinical trials, or a combination thereof (See Chotai Fig. 6 and [0088] The system measures the total 
The method of Chotai is applicable to the method of Kalluri as they both share characteristics and capabilities, namely, they are directed to managing information in clinical trials. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Kalluri to include total patient enrollment numbers as taught by Chotai. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Kalluri in order to able aggregate the relevant data needed from all the clinical trials and to visualize, optimize, and otherwise assist the user in making smart business decisions throughout the clinical trial process (see Chotai [0005]).

Response to Arguments
Applicant's arguments filed 14 December 2020 with respect to the 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant first cites MPEP 2106.04 that gives a hypothetical examples of claims that do not recite an abstract idea including “a method of rearranging icons on a graphical user interface (GUI).” Applicant argues that their claims are similar enough to this example that they therefore cannot be directed to an abstract idea. This is not persuasive. The cited example from the MPEP and the present claims are directed to different subject matter. The example claim language given in MPEP 2106.04 recite only the method of rearranging the icons, with no additional elements outside this technology. In the present application, the claims do recite the use of a graphical user interface, but they also include a recitation of an abstract idea. The abstract idea of “recording clinical trial data” which is an example of a mental process. The GUI recited in the present claims is considered to be an additional element to the abstract idea, and is address after Step 2A Prong One.
Applicant next argues that under Step 2A Prong Two, the claims recite additional elements that integrate the recited judicial exception into a practical application. Applicant does this by list steps/elements from the claims and broadly stating that those steps/elements amount to integration into a practical application. This is not persuasive. The additional elements included in the claim amount to merely using a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)). This is not enough to integrate the abstract idea into a practical application. Applicant also cites to their specification to identify “practical applications of the claimed invention.” But this information amounts to stating that if you use a computer to 
Applicant next argues that under Step 2B the amended claims are patent eligible. Specifically, applicant points to the example from MPEP 2106.05 of “an improved user interface for electronic devices that displays an application summary of unlaunched applications, where the particular data in the summary is selectable by a user to launch the respective application.” This example in the MPEP comes from the Core Wireless opinion.  The claims in Core Wireless recited a specific improvement over prior systems. It was not the novelty of the claims at issue in Core Wireless that distinguished the claims as eligible subject matter, but it was instead the identified improvement to the interfaces to address the problems of existing interfaces of devices with small screens as described in the specification of the patent at issue in Core Wireless. In contrast, the specification in the instant application does not describe deficiencies of prior art system interfaces, but instead describes the use of an interface to dynamically present the information to the user. Therefore, the claims are directed to ineligible subject matter.

Applicant’s arguments, see page 18 of applicants Remarks, filed 14 December 2020, with respect to the rejection(s) of claim(s) 1, 3, 6-10, 12, 15-17, 19, 21-23, and 25 under 35 U.S.C. 103 have been fully considered and are persuasive based on the amendment. However, upon further consideration, a new ground(s) of rejection is made in view of other portions of the DeMeyer reference. Applicant argues the DeMeyer reference has “no mention of record when that data should be displayed (based on the user, their tasks, and the current stage of the clinical trial). 
Applicant also argued (on page 19) that the rejection of claims 4, 13, and 20 should be withdrawn because DeMeyer does not disclose the use of “record types.” For the same reasons as those laid out above, this is not persuasive. These claims remain rejected under 35 U.S.C. 103.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN L HANKS whose telephone number is (571)270-5080.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.L.H./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626